DETAILED ACTION

Response to Amendment
The applicant has amended the following: 
		Claims: 9 and 27-28 have been amended. 
		Claims: 1-8, 10-26 and 29-33 have not been amended. 
		Claims: 34-37 have been added.


Response to Arguments
Applicant’s arguments filed 07/28/22 with regards to claims 1-37 have been fully considered but they are not persuasive.    

APPLICANT’S ARGUMENTS:
	The applicant argues that Wang fails to disclose “monitoring a schedule of second paging notifications associated with a second wireless network, the second paging notifications scheduled for transmission to the mobile communication device from a second wireless network; and via communications from the first wireless network to the mobile communication device, notifying the mobile communication device of the schedule of second paging notifications associated with the second wireless network” because Wang indicates to operate in a fundamentally different manner than the claimed invention … There is no guarantee that a paging notification will be available for the mobile communication device in the monitored paging occasions of network B when the mobile communication device switches over the monitoring the network B for paging occasions … There is no indication that any first network in Wang communicates schedule information associated with paging information of a second wireless network to a mobile communication device in a manner as recited by the claimed invention … There is no indication that network A is aware that a paging notification will be available in a paging occasion of network B … There is no indication that this topology in Wang includes or suggests monitoring a schedule of second paging notifications, the second paging notifications scheduled for transmission to the mobile communication device in paging occasions of a wireless paging channel transmitted from the second wireless network to the mobile communication device; and via communications from the first wireless network to the mobile communication device, notifying the mobile communication device of the schedule of second paging notifications associated with the second wireless network … (See Pages 11-22 of Applicant’s Arguments filed on 07/28/22).
	
EXAMINER’S RESPONSE:
	The examiner respectfully disagrees.  The teachings of Wang does disclose the applicant’s argued limitations of “monitoring a schedule of second paging notifications associated with a second wireless network, the second paging notifications scheduled for transmission to the mobile communication device from a second wireless network; and via communications from the first wireless network to the mobile communication device, notifying the mobile communication device of the schedule of second paging notifications associated with the second wireless network” as will be apparent in the following explanations.  

The examiner directs the applicant to the highlighted portions of Wang, [0107], [0112], [0116] & [0171] seen below:

[0116] In some embodiments, network B may feedback one or more decisions regarding its paging schedule to network A. For example, if network B determines to hold paging while the WTRU may be active with network A (e.g., refrain from sending pages), network A may inform the WTRU to stop monitoring the paging of network B while the WTRU is active with network A. In some embodiments, perhaps if network B may determine to use a longer paging DRX cycle length while the WTRU may be active with network A, network A may notify the WTRU of the new (e.g. fresh or updated) cycle length.

[0112] In one or more embodiments, network A may indicate to the WTRU, perhaps after determining the network B paging occasions for the WTRU, a subset of these paging occasions that the WTRU may be allowed to use for monitoring of paging occasion on network B. Such a subset might or might not be one or more of the possible Network B paging occasions (e.g., may be less than all the available occasions). For example, if network A may have priority over network B in general, or if network A may have a priority over network B for the service (or signaling) that may be currently in use by the WTRU on network A, network A may allow the WTRU to monitor a subset of possible paging occasions on network B. In some embodiments, the network A may deny a request by the WTRU to monitor paging occasions on network B all together (in other words, the subset may be none of the paging occasions). 



[0171] Embodiments contemplate one or more Multi-SIM multi-Standby WTRU techniques for Single Paging Occasion Monitoring and Reception. For example, a multi-SIM multi-Standby WTRU may use a single chosen IMSI, an assigned Paging-Occasion-Id, and/or an assigned single IMSI as the WTRU-ID to one or more of: determine the paging occasions, monitor for pages using the P-RNTI, and/or acquire the paging message if transmitted. The multi-SIM multi-Standby WTRU may then use one or more, or each, of the standing-by IMSIs to compare against the IMSI inside one or more, or each, of the PagingRecords in that paging message to determine whether there may be a MT call for it and/or what/who may be the paging source network(s). The network may send multiple PagingRecords (e.g., one for each active-SIM IMSI) to the same multi-SIM multi-Standby WTRU in a paging message (e.g., a single paging message) on a paging occasion (e.g., a single paging occasion).


[0107] In one or more embodiments, a WTRU may send the paging related parameters (e.g., paging DRX cycle, index of selected SCCPCH, and/or the like) of network B to network A, so network A may determine the paging occasions when then WTRU may switch to network B for monitoring the paging channel. In some embodiments, the paging parameters of network B may be different, perhaps depending on the technology and/or standard of the network.

As can be seen from the highlighted portions above, Wang, [0116] discloses network B (i.e. reads on second wireless network) may feedback one or more decisions regarding its paging schedule (i.e. reads on schedule of second paging notifications) to network A (i.e. reads on first wireless network) wherein if network B determines to hold paging while the WTRU may be active with network A such as refrain from sending pages, network A may inform the WTRU to stop monitoring the paging of network B while the WTRU is active with network A (i.e. indicates obviousness that network A monitors the schedule and knows from the schedule that the network B is refraining from sending pages and informs the WTRU to stop monitoring the paging of network B during the times when a paging is not sent) and Wang, [0112] discloses network A may indicate to the WTRU after determining the network B paging occasions for the WTRU a subset of these paging occasions that the WTRU may be allowed to use for monitoring paging occasions on network B (i.e. reads on schedule of paging notifications associated with the second wireless network and indicates obviousness that the schedule of paging occasions for network B is monitored and keep tracked of during a determination and selection step of the subset) and Wang, [0171] discloses the network may send multiple paging records such as one for each active SIM IMSI to the same multi-SIM multi-Standby WTRU in a paging message (i.e. reads on paging notification) on a paging occasion (i.e. reads on paging occasion) and Wang, [0107] discloses network A may determine the paging occasions when the WTRU may switch to network B for monitoring the paging channel (i.e. reads on paging channel) which clearly indicates to one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the paging notifications are transmitted as pages on paging occasions via a paging channel and that the first network A performs a monitoring or keeping track of when the second network B sends paging notifications and when the second network B refrains from sending paging notifications via the received paging schedule that allows the first network A to select and send to the mobile device WTRU, the subset of the paging occasions of when the network B is sending paging notifications to allow the mobile device to monitor the paging messages at network B and also inform the mobile device WTRU to stop monitoring the paging of network B while the WTRU is active with network A during the times when the paging notifications are not sent which therefore reads on the applicant’s argued limitations of “monitoring a schedule of second paging notifications associated with a second wireless network, the second paging notifications scheduled for transmission to the mobile communication device in paging occasions of a wireless paging channel transmitted from the second wireless network to the mobile communication device; and via communications from the first wireless network to the mobile communication device, notifying the mobile communication device of the schedule of second paging notifications associated with the second wireless network.”

	In addition, the examiner would like to note that the applicant’s current arguments filed on 07/28/22 are similar to arguments already made and presented on Pages 2-5 of the Pre-Appeal Brief Conference Request filed on 01/24/22 seen below:
    PNG
    media_image1.png
    891
    751
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    357
    694
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    551
    718
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    754
    706
    media_image4.png
    Greyscale


	And the examiner would also like to note that the examiners rejection utilizing the cited Wang reference were found to be reasonable and proper as reading on the applicant’s claimed invention and the applicant’s similar arguments on the Pre-Appeal Brief Conference request were not found to be persuasive as is indicated by the results of the Pre-Brief Appeal Conference decision filed on 02/04/22 indicating for the application to Proceed to the Board of Patent Appeals and Interferences seen below:

    PNG
    media_image5.png
    850
    712
    media_image5.png
    Greyscale


Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references, as follows: 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4-8, 11, 14-18, 21-22, 25-28 and 31-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Patent Publication 2013/0303203 herein after referenced as Wang).



Regarding claim 1 and claim 21, Wang discloses:
A method comprising: and Computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to: via a first wireless network, transmitting first paging notifications to a 5mobile communication device, the first paging notifications notifying the mobile communication device of paging events associated with the first wireless network; (Wang, [0177] discloses in some embodiments, the RAN (i.e. reads on first wireless network) may notify (i.e. reads on transmitting the first paging notification) the WTRU (i.e. reads on mobile communication device) of which Paging Occasion Id the subsequent single occasion paging may utilize so that the WTRU may make paging occasion determinations (i.e. reads on paging events associated with the first wireless network) based on the selected identifier; Wang, [0025] discloses the communication system may include a radio access network RAN and any number of WTRUs, base stations, networks and/or network elements and discloses the WTRUs include user equipment UE, a mobile station, etc.  One of ordinary skill in the art that it is inherent for complex devices to include a computer processor with instructions thereon in order to be able to perform the various functionalities).
	Wang discloses in one embodiment that a first network RAN sends paging notifications to the mobile device WTRU but fails to disclose in the same embodiment the limitations of “monitoring a schedule of second paging notifications associated with a second wireless network, the second paging notifications scheduled for transmission to the mobile communication device in paging occasions of a wireless paging channel transmitted from the second wireless network to the mobile communication device; and 10via communications from the first wireless network to the mobile communication device, notifying the mobile communication device of the schedule of second paging notifications associated with the second wireless network.”  
	In a different embodiment, Wang discloses:
monitoring a schedule of second paging notifications associated with a second wireless network, the second paging notifications scheduled for transmission to the mobile communication device in paging occasions of a wireless paging channel transmitted from the second wireless network to the mobile communication device; (Wang, [0116] discloses network B (i.e. reads on second wireless network) may feedback one or more decisions regarding its paging schedule (i.e. reads on schedule of second paging notifications) to network A (i.e. reads on first wireless network) wherein if network B determines to hold paging while the WTRU may be active with network A such as refrain from sending pages, network A may inform the WTRU to stop monitoring the paging of network B while the WTRU is active with network A (i.e. indicates obviousness that network A monitors the schedule and knows from the schedule that the network B is refraining from sending pages and informs the WTRU to stop monitoring the paging of network B during the times when a paging is not sent); Wang, [0112] discloses network A may indicate to the WTRU after determining the network B paging occasions for the WTRU a subset of these paging occasions that the WTRU may be allowed to use for monitoring paging occasions on network B (i.e. reads on schedule of paging notifications associated with the second wireless network and indicates obviousness that the schedule of paging occasions for network B is monitored and keep tracked of during a determination and selection step of the subset); Wang, [0171] discloses the network may send multiple paging records such as one for each active SIM IMSI to the same multi-SIM multi-Standby WTRU in a paging message (i.e. reads on paging notification) on a paging occasion (i.e. reads on paging occasion); Wang, [0107] discloses network A may determine the paging occasions when the WTRU may switch to network B for monitoring the paging channel (i.e. reads on paging channel); Wang, [0094] discloses one or more paging occasion may ensure that a WTRU may be able to receive paging transmissions without monitoring the paging channel for periods of time; Wang, [0215] discloses the Dual-SIM WTRU may include a WTRU-ID associated with one or more or each of its operator networks, the WTRU may have different paging occasions and when the host network may receive a paging request, the host network may deliver the paging to the Dual-SIM WTRU on the PO corresponding to the IMSI that may be assigned by that operator network; Wang, [0111] discloses the network may calculate the WTRUs paging occasions of network B according to one or more of the paging parameters, radio frame timing different etc. and network A may map the calculated paging occasions of network B to the radio frames and/or-sub-frames of network A; Wang, [0115] discloses in some embodiments, network B may send paging information to network A that can then send the paging information to the WTRU.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the paging notifications are transmitted on paging occasions as pages via a paging channel and that the first network A performs a monitoring or keeping track of when the second network B sends paging notifications and when the second network B refrains from sending paging notifications via the received paging schedule that allows the first network A to select and send to the mobile device WTRU, the subset of the paging occasions of when the network B is sending paging notifications to allow the mobile device to monitor the paging messages at network B and also inform the mobile device WTRU to stop monitoring the paging of network B while the WTRU is active with network A during the times when the paging notifications are not sent.  Merriam-Webster dictionary defines the verb monitor or monitoring as “to watch, keep track of or check usually for a special purpose”). 
and 10via communications from the first wireless network to the mobile communication device, notifying the mobile communication device of the schedule of second paging notifications associated with the second wireless network (Wang, [0112] discloses network A (i.e. reads on first wireless network) may indicate (i.e. reads on notifying) to the WTRU after determining the network B paging occasions for the WTRU a subset of these paging occasions (i.e. reads on schedule of paging notification) that the WTRU may be allowed to use for monitoring paging occasions on network B (i.e. reads on second wireless network); Wang, [0116] discloses if network B may determine to use a longer paging DRX cycle length while the WTRU may be active with network A, network A may notify the WTRU of the new cycle length; Wang, [0139] discloses the network B may send the paging message to the WTRU when the paging occasions are within the WTRUs DRX_Off period with network A and network A may notify the WTRU that the special paging in DRX_OFF periods have been activated in network B and the WTRU may switch to network B to monitor paging when its paging occasions coincide with the DRX_OFF period for network A; Wang, [0171] discloses the network may send multiple paging records such as one for each active SIM IMSI to the same multi-SIM multi-Standby WTRU in a paging message on a paging occasion; Wang, [0142] discloses network A and network B may use the same or different radio access technologies or may have the same or different mobility management entities).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Sennett to incorporate the teachings of the different embodiments for the purpose of conforming to the intent of the invention to modify and combine the various different embodiment (Wang, [0239]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system. 
Regarding claim 4, Wang discloses:
The method as in claim 1, wherein notifying the mobile communication device of the schedule of second paging notifications includes: notifying the mobile communication device of an upcoming paging notification scheduled for transmission from the second wireless network to the mobile communication device (Wang, [0141] discloses network B may route a paging request to network A and network A sends the paging notification to the WTRU; Wang, [0139] discloses the network B may send the paging message to the WTRU when the paging occasions are within the WTRUs DRX_Off period with network A and network A may notify the WTRU that the special paging in DRX_OFF periods have been activated in network B and the WTRU may switch to network B to monitor paging when its paging occasions coincide with the DRX_OFF period for network A).
Regarding claim 55, Wang discloses:
The method as in claim 1, wherein the communications from the first wireless network to the mobile communication device inform the mobile communication device not to monitor for the second paging notification from the wireless paging channel communicated from the second wireless network (Wang, [0112]-[0113] discloses network A may indicate to the WTRU after determining the network B paging occasions for the WTRU a subset of these paging occasions (i.e. indicates obviousness that the indication of a subset of paging occasions to monitor is also an indication of the remaining paging occasions that are not to be monitored and skipped) that the WTRU may be allowed to use for monitoring paging occasions on network B and discloses the WTRU may skip certain paging occasion; Wang, [0116] discloses if network B may determine to use a longer paging DRX cycle length while the WTRU may be active with network A, network A may notify the WTRU of the new cycle length; Wang, [0107] discloses network A may determine the paging occasions when the WTRU may switch to network B for monitoring the paging channel).
Regarding claim 106, Wang discloses:
The method as in claim 1, wherein the communications include a message notifying the mobile communication device to skip monitoring for an upcoming paging notification from the second wireless network, the message included in a paging occasion of a wireless paging channel communicated from the first wireless network (Wang, [0112]-[0113] discloses network A may indicate to the WTRU after determining the network B paging occasions for the WTRU a subset of these paging occasions (i.e. indicates obviousness that the indication of a subset of paging occasions to monitor is also an indication of the remaining paging occasions that are not to be monitored and skipped) that the WTRU may be allowed to use for monitoring paging occasions on network B and discloses the WTRU may skip certain paging occasion; Wang, [0116] discloses if network B may determine to use a longer paging DRX cycle length while the WTRU may be active with network A, network A may notify the WTRU of the new cycle length; Wang, [0107] discloses network A may determine the paging occasions when the WTRU may switch to network B for monitoring the paging channel). 
Regarding claim 157, Wang discloses:
The method as in claim 1, wherein the first paging notifications are associated with a first SIM (Subscriber Identity Module) assigned to the mobile communication device; and wherein the second paging notifications are associated with a second SIM (Subscriber Identity Module) assigned to the mobile communication device (Wang, [0171] discloses the network may send multiple paging records such as one for each active SIM IMSI to the same multi-SIM multi-Standby WTRU in a paging message on a paging occasion; Wang, [0084] discloses a mobile user could subscriber with two operators and mobile phones which have two SIM cards installed at the same time so the user can communicate with either of the two networks; Wang, [0082] discloses SIM may be used to reference a subscriber identity module application). 
Regarding claim 8, Wang discloses:
The method as in claim 7, wherein the first SIM is provided by a first wireless network service provider; and wherein the second SIM is provided by a second wireless network service provider (Wang, [0084] discloses a mobile user could subscriber with two operators and mobile phones which have two SIM cards installed at the same time so the user can communicate with either of the two networks).
Regarding claim 511, Wang discloses:
A system comprising: a first wireless network operable to: transmit first paging notifications to a mobile communication device, the first paging notifications notifying the mobile communication 10device of paging events associated with the first wireless network; (Wang, [0177] discloses in some embodiments, the RAN (i.e. reads on first wireless network) may notify (i.e. reads on transmitting the first paging notification) the WTRU (i.e. reads on mobile communication device) of which Paging Occasion Id the subsequent single occasion paging may utilize so that the WTRU may make paging occasion determinations (i.e. reads on paging events associated with the first wireless network) based on the selected identifier; Wang, [0025] discloses the communication system may include a radio access network RAN and any number of WTRUs, base stations, networks and/or network elements and discloses the WTRUs include user equipment UE, a mobile station, etc.).
Wang discloses in one embodiment that a first network RAN sends paging notifications to the mobile device WTRU but fails to disclose in the same embodiment the limitations of “monitor a schedule of second paging notifications associated with a second wireless network, the second paging notifications scheduled for transmission to the mobile communication device in paging occasions of a wireless paging channel transmitted from the second wireless network to the mobile communication device; and via communications from the first wireless network to the mobile 15communication device, notify the mobile communication device of the schedule of second paging notifications associated with the second wireless network.”
In a different embodiment, Wang discloses:
monitor a schedule of second paging notifications associated with a second wireless network, the second paging notifications scheduled for transmission to the mobile communication device in paging occasions of a wireless paging channel transmitted from the second wireless network to the mobile communication device; (Wang, [0116] discloses network B (i.e. reads on second wireless network) may feedback one or more decisions regarding its paging schedule (i.e. reads on schedule of second paging notifications) to network A (i.e. reads on first wireless network) wherein if network B determines to hold paging while the WTRU may be active with network A such as refrain from sending pages, network A may inform the WTRU to stop monitoring the paging of network B while the WTRU is active with network A (i.e. indicates obviousness that network A monitors the schedule and knows from the schedule that the network B is refraining from sending pages and informs the WTRU to stop monitoring the paging of network B during the times when a paging is not sent); Wang, [0112] discloses network A may indicate to the WTRU after determining the network B paging occasions for the WTRU a subset of these paging occasions that the WTRU may be allowed to use for monitoring paging occasions on network B (i.e. reads on schedule of paging notifications associated with the second wireless network and indicates obviousness that the schedule of paging occasions for network B is monitored and keep tracked of during a determination and selection step of the subset); Wang, [0171] discloses the network may send multiple paging records such as one for each active SIM IMSI to the same multi-SIM multi-Standby WTRU in a paging message (i.e. reads on paging notification) on a paging occasion (i.e. reads on paging occasion); Wang, [0107] discloses network A may determine the paging occasions when the WTRU may switch to network B for monitoring the paging channel (i.e. reads on paging channel); Wang, [0094] discloses one or more paging occasion may ensure that a WTRU may be able to receive paging transmissions without monitoring the paging channel for periods of time; Wang, [0215] discloses the Dual-SIM WTRU may include a WTRU-ID associated with one or more or each of its operator networks, the WTRU may have different paging occasions and when the host network may receive a paging request, the host network may deliver the paging to the Dual-SIM WTRU on the PO corresponding to the IMSI that may be assigned by that operator network; Wang, [0111] discloses the network may calculate the WTRUs paging occasions of network B according to one or more of the paging parameters, radio frame timing different etc. and network A may map the calculated paging occasions of network B to the radio frames and/or-sub-frames of network A; Wang, [0115] discloses in some embodiments, network B may send paging information to network A that can then send the paging information to the WTRU.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the paging notifications are transmitted on paging occasions as pages via a paging channel and that the first network A performs a monitoring or keeping track of when the second network B sends paging notifications and when the second network B refrains from sending paging notifications via the received paging schedule that allows the first network A to select and send to the mobile device WTRU, the subset of the paging occasions of when the network B is sending paging notifications to allow the mobile device to monitor the paging messages at network B and also inform the mobile device WTRU to stop monitoring the paging of network B while the WTRU is active with network A during the times when the paging notifications are not sent.  Merriam-Webster dictionary defines the verb monitor or monitoring as “to watch, keep track of or check usually for a special purpose”). 
and via communications from the first wireless network to the mobile 15communication device, notify the mobile communication device of the schedule of second paging notifications associated with the second wireless network (Wang, [0112] discloses network A (i.e. reads on first wireless network) may indicate (i.e. reads on notifying) to the WTRU after determining the network B paging occasions for the WTRU a subset of these paging occasions (i.e. reads on schedule of paging notification) that the WTRU may be allowed to use for monitoring paging occasions on network B (i.e. reads on second wireless network); Wang, [0116] discloses network B may feedback one or more decisions regarding its paging schedule to network A wherein if network B may determine to use a longer paging DRX cycle length while the WTRU may be active with network A, network A may notify the WTRU of the new cycle length; Wang, [0139] discloses the network B may send the paging message to the WTRU when the paging occasions are within the WTRUs DRX_Off period with network A and network A may notify the WTRU that the special paging in DRX_OFF periods have been activated in network B and the WTRU may switch to network B to monitor paging when its paging occasions coincide with the DRX_OFF period for network A; Wang, [0171] discloses the network may send multiple paging records such as one for each active SIM IMSI to the same multi-SIM multi-Standby WTRU in a paging message on a paging occasion; Wang, [0142] discloses network A and network B may use the same or different radio access technologies or may have the same or different mobility management entities).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Sennett to incorporate the teachings of the different embodiments for the purpose of conforming to the intent of the invention to modify and combine the various different embodiment (Wang, [0239]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 14, Wang discloses:
The system as in claim 11, wherein the communications notify the mobile communication device of an upcoming paging notification scheduled forDocket No.: CHTR-2019-231B-58- transmission from the second wireless network to the mobile communication device (Wang, [0141] discloses network B may route a paging request to network A and network A sends the paging notification to the WTRU; Wang, [0139] discloses the network B may send the paging message to the WTRU when the paging occasions are within the WTRUs DRX_Off period with network A and network A may notify the WTRU that the special paging in DRX_OFF periods have been activated in network B and the WTRU may switch to network B to monitor paging when its paging occasions coincide with the DRX_OFF period for network A).
Regarding claim 15, Wang discloses:
The system as in claim 11, wherein the communications from the first wireless 5network to the mobile communication device informs the mobile communication device not to monitor for paging notifications from the second wireless base station (Wang, [0112]-[0113] discloses network A may indicate to the WTRU after determining the network B paging occasions for the WTRU a subset of these paging occasions (i.e. indicates obviousness that the indication of a subset of paging occasions to monitor is also an indication of the remaining paging occasions that are not to be monitored and skipped) that the WTRU may be allowed to use for monitoring paging occasions on network B and discloses the WTRU may skip certain paging occasion; Wang, [0116] discloses if network B may determine to use a longer paging DRX cycle length while the WTRU may be active with network A, network A may notify the WTRU of the new cycle length; Wang, [0107] discloses network A may determine the paging occasions when the WTRU may switch to network B for monitoring the paging channel; Wang, [0045] discloses the RAN includes Node-Bs which may include one or more transceivers for communicating with the WTRUs; Wang, [0026] discloses the base stations may be a Node-B, etc.).
Regarding claim 16, Wang discloses:
The system as in claim 11, wherein the communications include a message 10notifying the mobile communication device to skip monitoring for a paging notification in the wireless paging channel transmitted from the second wireless network, the communications include in a paging notification from the first wireless network (Wang, [0112]-[0113] discloses network A may indicate to the WTRU after determining the network B paging occasions for the WTRU a subset of these paging occasions (i.e. indicates obviousness that the indication of a subset of paging occasions to monitor is also an indication of the remaining paging occasions that are not to be monitored and skipped) that the WTRU may be allowed to use for monitoring paging occasions on network B and discloses the WTRU may skip certain paging occasion; Wang, [0116] discloses if network B may determine to use a longer paging DRX cycle length while the WTRU may be active with network A, network A may notify the WTRU of the new cycle length; Wang, [0107] discloses network A may determine the paging occasions when the WTRU may switch to network B for monitoring the paging channel). 
Regarding claim 17, Wang discloses:
The system as in claim 11, wherein the first paging notifications are associated 15with a first SIM (Subscriber Identity Module) assigned to the mobile communication device; and wherein the second paging notifications are associated with a second SIM (Subscriber Identity Module) assigned to the mobile communication device (Wang, [0171] discloses the network may send multiple paging records such as one for each active SIM IMSI to the same multi-SIM multi-Standby WTRU in a paging message on a paging occasion; Wang, [0084] discloses a mobile user could subscriber with two operators and mobile phones which have two SIM cards installed at the same time so the user can communicate with either of the two networks; Wang, [0082] discloses SIM may be used to reference a subscriber identity module application). 
Regarding claim 2018, Wang discloses:
The system as in claim 17, wherein the first SIM is provided by a first wireless network service provider; and wherein the second SIM is provided by a second wireless network service provider (Wang, [0084] discloses a mobile user could subscriber with two operators and mobile phones which have two SIM cards installed at the same time so the user can communicate with either of the two networks).
Regarding claim 22, Wang discloses:
The method as in claim 1, wherein the communications control operation of the mobile communication device monitoring for the second paging notifications (Wang, [0112] discloses network A may indicate to the WTRU after determining the network B paging occasions for the WTRU a subset of these paging occasions that the WTRU may be allowed to use for monitoring paging occasions on network B).
Regarding claim 25, Wang discloses:
The method as in claim 1, wherein the communications indicate timing information associated with transmission of the second paging notifications from the second wireless network (Wang, [0112] discloses network A may indicate to the WTRU after determining the network B paging occasions for the WTRU a subset of these paging occasions that the WTRU may be allowed to use for monitoring paging occasions on network B).
Regarding claim 26, Wang discloses:
The method as in claim 1, wherein the wireless paging channel is a first wireless paging channel; wherein a second wireless paging channel supports conveyance of the first paging notifications communicated from the first wireless network to the mobile communication device; wherein the first wireless paging channel supports conveyance of the second paging notifications communicated from the second wireless network to the mobile communication device; and wherein transmission of the communications to the mobile communication device alleviates the mobile communication device from switching over to monitoring the first paging channel to retrieve second paging notifications (Wang, [0215] discloses the Dual-SIM WTRU may include a WTRU-ID associated with one or more or each of its operator networks, the WTRU may have different paging occasions and when the host network may receive a paging request, the host network may deliver the paging to the Dual-SIM WTRU on the PO corresponding to the IMSI that may be assigned by that operator network; Wang, [0094] discloses one or more paging occasions may ensure that a WTRU may be able to receive paging transmissions, perhaps in some embodiments without monitoring the paging channel for periods of time which may reduce power consumption; Wang, [0107] discloses network A may determine the paging occasions when the WTRU may switch to network B for monitoring the paging channel; Wang, [0112] discloses network A may indicate to the WTRU after determining the network B paging occasions for the WTRU a subset of these paging occasions that the WTRU may be allowed to use for monitoring paging occasions on network B; Wang, [0116] discloses network B may feedback one or more decisions regarding its paging schedule to network A wherein if network B determines to hold paging while the WTRU may be active with network A such as refrain from sending pages, network A may inform the WTRU to stop monitoring the paging of network B while the WTRU is active with network A.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that each host network A and network B would transmit paging messages to the mobile device WTRU via its own paging channel).
Regarding claim 27, Wang discloses:
The method as in claim 26 further comprising: transmitting the communications in a first wireless paging occasion of the second wireless paging channel to the mobile communication device, the first wireless paging occasion assigned to the mobile communication device (Wang, [0171] discloses the network may send multiple paging records such as one for each active SIM IMSI to the same multi-SIM multi-Standby WTRU in a paging message on a paging occasion; Wang, [0215] discloses the Dual-SIM WTRU may include a WTRU-ID associated with one or more or each of its operator networks, the WTRU may have different paging occasions and when the host network may receive a paging request, the host network may deliver the paging to the Dual-SIM WTRU on the PO corresponding to the IMSI that may be assigned by that operator network).
Regarding claim 28, Wang discloses:
The method as in claim 1 further comprising: including the communications in a paging occasion of a wireless paging channel transmitted the first wireless network to the mobile communication device (Wang, [0171] discloses the network may send multiple paging records such as one for each active SIM IMSI to the same multi-SIM multi-Standby WTRU in a paging message on a paging occasion; Wang, [0215] discloses the Dual-SIM WTRU may include a WTRU-ID associated with one or more or each of its operator networks, the WTRU may have different paging occasions and when the host network may receive a paging request, the host network may deliver the paging to the Dual-SIM WTRU on the PO corresponding to the IMSI that may be assigned by that operator network; Wang, [0028] discloses the base stations may communicate with one or more WTRUs over an air interface which may be any suitable wireless communication link).
Regarding claim 31, Wang discloses:
The method as in claim 1 further comprising: transmitting the communications in a paging occasion assigned to the mobile communication device, the paging occasion supporting communication of a paging notification from the first wireless network to the mobile communication device (Wang, [0171] discloses the network may send multiple paging records such as one for each active SIM IMSI to the same multi-SIM multi-Standby WTRU in a paging message on a paging occasion; Wang, [0215] discloses the Dual-SIM WTRU may include a WTRU-ID associated with one or more or each of its operator networks, the WTRU may have different paging occasions and when the host network may receive a paging request, the host network may deliver the paging to the Dual-SIM WTRU on the PO corresponding to the IMSI that may be assigned by that operator network).
Regarding claim 32, Wang discloses:
The method as in claim 1, wherein the paging occasions of the wireless paging channel transmitted from the second wireless network are assigned to the mobile communication device (Wang, [0215] discloses the Dual-SIM WTRU may include a WTRU-ID associated with one or more or each of its operator networks, the WTRU may have different paging occasions and when the host network may receive a paging request, the host network may deliver the paging to the Dual-SIM WTRU on the PO corresponding to the IMSI that may be assigned by that operator network).
Regarding claim 33, Wang discloses:
The method as in claim 32, wherein the second paging notifications are scheduled for transmission from the second wireless network to the mobile communication device in the paging occasions assigned to the mobile communication device (Wang, [0215] discloses the Dual-SIM WTRU may include a WTRU-ID associated with one or more or each of its operator networks, the WTRU may have different paging occasions and when the host network may receive a paging request, the host network may deliver the paging to the Dual-SIM WTRU on the PO corresponding to the IMSI that may be assigned by that operator network; Wang, [0112] discloses network A may indicate to the WTRU after determining the network B paging occasions for the WTRU a subset of these paging occasions that the WTRU may be allowed to use for monitoring paging occasions on network B; Wang, [0116] discloses network B may feedback one or more decisions regarding its paging schedule to network A wherein if network B determines to hold paging while the WTRU may be active with network A such as refrain from sending pages, network A may inform the WTRU to stop monitoring the paging of network B while the WTRU is active with network A).
Regarding claim 34, Wang discloses:
The method as in claim 1, wherein the schedule information indicates timing in which the second wireless network is scheduled to communicate a first paging notification over the wireless paging channel to the mobile communication device; and wherein the schedule information prompts the mobile communication device to switchover to monitoring the second wireless paging channel to receive the first paging notification as specified by the schedule information (Wang, [0112] discloses network A may indicate to the WTRU after determining the network B paging occasions for the WTRU a subset of these paging occasions that the WTRU may be allowed to use for monitoring paging occasions on network B; Wang, [0116] discloses network B may feedback one or more decisions regarding its paging schedule to network A wherein if network B determines to hold paging while the WTRU may be active with network A such as refrain from sending pages, network A may inform the WTRU to stop monitoring the paging of network B while the WTRU is active with network A.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the indicated subset of paging occasions that the WTRU are allowed to use for monitoring paging occasions on network B corresponds to the occasions when pages are sent as network A indicates for the WTRU to stop monitoring the paging of network B when network B does not send pages).
Regarding claim 35, Wang discloses:
The method as in claim 1, wherein the schedule information indicates absence of paging notifications scheduled for transmission over the wireless paging channel to the mobile communication device (Wang, [0116] discloses network B may feedback one or more decisions regarding its paging schedule to network A wherein if network B determines to hold paging while the WTRU may be active with network A such as refrain from sending pages, network A may inform the WTRU to stop monitoring the paging of network B while the WTRU is active with network A).
Regarding claim 36, Wang discloses:
The method as in claim 1, wherein the schedule information prevents the mobile communication device from having to needlessly switch to monitoring the wireless paging channel during a condition in which no paging notifications are scheduled for transmission from the second wireless network over the wireless paging channel to the mobile communication device (Wang, [0116] discloses network B may feedback one or more decisions regarding its paging schedule to network A wherein if network B determines to hold paging while the WTRU may be active with network A such as refrain from sending pages, network A may inform the WTRU to stop monitoring the paging of network B while the WTRU is active with network A.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the WTRU is prevented from tuning away to network B).
Regarding claim 37, Wang discloses:
The method as in claim 1, wherein the communications from the first wireless network to the mobile communication device indicate the schedule of second paging notifications associated with the second wireless network, preventing the mobile communication device from needlessly tuning away to monitor the paging occasions of the wireless paging channel from the second wireless network to the mobile communication device (Wang, [0116] discloses network B may feedback one or more decisions regarding its paging schedule to network A wherein if network B determines to hold paging while the WTRU may be active with network A such as refrain from sending pages, network A may inform the WTRU to stop monitoring the paging of network B while the WTRU is active with network A.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the WTRU is prevented from tuning away to network B).


Claim 2-3, 12-13 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Patent Publication 2013/0303203 herein after referenced as Wang) in view of Kim et al. (US Patent Publication 2004/0029596 herein after referenced as Kim).


Regarding claim 2 and claim 12, Wang discloses:
The method as in claim 1 and The system as in claim 11, wherein notifying the mobile communication device of 15the schedule of second paging notifications includes: via the communications, notifying the mobile communication device of (Wang, [0112] discloses network A may indicate to the WTRU after determining the network B paging occasions for the WTRU a subset of these paging occasions that the WTRU may be allowed to use for monitoring paging occasions on network B; Wang, [0160] discloses the WTRU paging occasions such as paging frames and/or paging subframes may be WTRU-ID dependent; Wang, [0116] discloses if network B may determine to use a longer paging DRX cycle length while the WTRU may be active with network A, network A may notify the WTRU of the new cycle length; Wang, [0171] discloses the network may send multiple paging records such as one for each active SIM IMSI to the same multi-SIM multi-Standby WTRU in a paging message on a paging occasion; Wang, [0107] discloses network A may determine the paging occasions when the WTRU may switch to network B for monitoring the paging channel).
Wang discloses indicating the paging occasions of the second network that the mobile device is to monitor but fails to disclose notifying the mobile communications device of an absence of a paging notification and therefore fails to disclose “notifying the mobile communication device of an absence of a paging notification.”  
	In a related field of endeavor, Kim discloses:
notifying the mobile communication device of an absence of a paging notification in a corresponding paging frame of the wireless paging channel (Kim, [0015] discloses a method for paging user equipments UEs providing a second service different from a first service in a mobile communication system the method comprises the steps of determining by a SGSN an identifier indicating the second service and a coefficient related to paging occasions for transmitting a paging instance indicating the presence / absence of paging information related to the second service and transmitting by the RNC and identifier and the coefficients to the UEs and determining the paging occasions and transmission times of the paging instance in each of the paging occasions by using the identifier and the coefficient and transmitting the paging instances over a first channel at the transmission times of the paging instances for each of the paging occasions so that the UEs recognize presence/absence of the paging information; Kim, [0042] discloses UEs desiring to receive the service analyze a 0th paging instance of a system frame corresponding to a paging occasion of PICH and if the 0th paging instance is set to “1”, the UEs receiving paging messages of an associated S-CCPCH frame and determine whether there is any paging messages for the UEs and if the 0th paging instance is set to “0”, a corresponding UE waits until the next paging occasion and then performs the process of analyzing again the 0th paging instance of the system frame; Kim, [0028] discloses the UE monitors a paging indicator channel PICH to determine whether a service is paged and the UE monitors the PICH every set cycle calculated using the DRX coefficient; Kim, [0032] discloses the paging occasion is transmitted along the UEs DRX cycle or may be transmitted using a cycle of a general paging indicator channel; Kim, [0013] discloses it is an object of the invention to provide a paging apparatus and method for minimizing power consumption of a UE).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Wang to incorporate the teachings of Kim for the purpose of providing the system with a means to allow the UEs to recognize the presence / absence of paging information in order to minimize power consumption (Kim, [0013] & [0015]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of transmitting a notification to the UE that indicates whether to read or skip a paging occasion as taught by Wang) with another known element and comparable device utilizing a known technique (i.e. performing a process of transmitting a notification to the UE that indicates whether to read or skip a paging occasion, wherein the notification includes an indication that there is a presence or absence of paging information as taught by Kim) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of transmitting a notification to the UE that indicates whether to read or skip a paging occasion (i.e. as taught by Wang & Kim) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  
Regarding claim 203 and claim 13, Wang discloses:
The method as in claim 1 and The system as in claim 11, wherein notifying the mobile communication device of the schedule of second paging notifications includes: notifying the mobile communication device of (Wang, [0112] discloses network A may indicate to the WTRU after determining the network B paging occasions for the WTRU a subset of these paging occasions that the WTRU may be allowed to use for monitoring paging occasions on network B; Wang, [0116] discloses if network B may determine to use a longer paging DRX cycle length while the WTRU may be active with network A, network A may notify the WTRU of the new cycle length; Wang, [0171] discloses the network may send multiple paging records such as one for each active SIM IMSI to the same multi-SIM multi-Standby WTRU in a paging message on a paging occasion; Wang, [0107] discloses network A may determine the paging occasions when the WTRU may switch to network B for monitoring the paging channel).
Wang discloses indicating the paging occasions of the second network that the mobile device is to monitor but fails to disclose notifying the mobile communications device of an absence of a paging notification and therefore fails to disclose “notifying the mobile communication device of an absence of a paging notification.”  
In a related field of endeavor, Kim discloses:
notifying the mobile communication device of an absence of a paging notification in a particular paging cycle of multiple paging cycles of the wireless paging channel (Kim, [0015] discloses a method for paging user equipments UEs providing a second service different from a first service in a mobile communication system the method comprises the steps of determining by a SGSN an identifier indicating the second service and a coefficient related to paging occasions for transmitting a paging instance indicating the presence / absence of paging information related to the second service and transmitting by the RNC and identifier and the coefficients to the UEs and determining the paging occasions and transmission times of the paging instance in each of the paging occasions by using the identifier and the coefficient and transmitting the paging instances over a first channel at the transmission times of the paging instances for each of the paging occasions so that the UEs recognize presence/absence of the paging information; Kim, [0042] discloses UEs desiring to receive the service analyze a 0th paging instance of a system frame corresponding to a paging occasion of PICH and if the 0th paging instance is set to “1”, the UEs receiving paging messages of an associated S-CCPCH frame and determine whether there is any paging messages for the UEs and if the 0th paging instance is set to “0”, a corresponding UE waits until the next paging occasion and then performs the process of analyzing again the 0th paging instance of the system frame; Kim, [0028] discloses the UE monitors a paging indicator channel PICH to determine whether a service is paged and the UE monitors the PICH every set cycle calculated using the DRX coefficient; Kim, [0032] discloses the paging occasion is transmitted along the UEs DRX cycle or may be transmitted using a cycle of a general paging indicator channel; Kim, [0013] discloses it is an object of the invention to provide a paging apparatus and method for minimizing power consumption of a UE).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Wang to incorporate the teachings of Kim for the purpose of providing the system with a means to allow the UEs to recognize the presence / absence of paging information in order to minimize power consumption (Kim, [0013] & [0015]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of transmitting a notification to the UE that indicates whether to read or skip a paging occasion as taught by Wang) with another known element and comparable device utilizing a known technique (i.e. performing a process of transmitting a notification to the UE that indicates whether to read or skip a paging occasion, wherein the notification includes an indication that there is a presence or absence of paging information as taught by Kim) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of transmitting a notification to the UE that indicates whether to read or skip a paging occasion (i.e. as taught by Wang & Kim) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  
Regarding claim 29, Wang discloses:
The method as in claim 1, wherein the communications indicate (Wang, [0112] discloses network A may indicate to the WTRU after determining the network B paging occasions for the WTRU a subset of these paging occasions that the WTRU may be allowed to use for monitoring paging occasions on network B; Wang, [0160] discloses the WTRU paging occasions such as paging frames and/or paging subframes may be WTRU-ID dependent; Wang, [0116] discloses if network B may determine to use a longer paging DRX cycle length while the WTRU may be active with network A, network A may notify the WTRU of the new cycle length; Wang, [0171] discloses the network may send multiple paging records such as one for each active SIM IMSI to the same multi-SIM multi-Standby WTRU in a paging message on a paging occasion; Wang, [0215] discloses the Dual-SIM WTRU may include a WTRU-ID associated with one or more or each of its operator networks, the WTRU may have different paging occasions and when the host network may receive a paging request, the host network may deliver the paging to the Dual-SIM WTRU on the PO corresponding to the IMSI that may be assigned by that operator network; Wang, [0107] discloses network A may determine the paging occasions when the WTRU may switch to network B for monitoring the paging channel).
Wang discloses indicating the paging occasions of the second network that the mobile device is to monitor but fails to disclose notifying the mobile communications device of an absence of a paging notification and therefore fails to disclose “communications indicate absence of a paging notification.”
In a related field of endeavor, Kim discloses:
communications indicate absence of a paging notification in a paging occasion of the wireless paging channel assigned to the mobile communication device (Kim, [0015] discloses a method for paging user equipments UEs providing a second service different from a first service in a mobile communication system the method comprises the steps of determining by a SGSN an identifier indicating the second service and a coefficient related to paging occasions for transmitting a paging instance indicating the presence / absence of paging information related to the second service and transmitting by the RNC and identifier and the coefficients to the UEs and determining the paging occasions and transmission times of the paging instance in each of the paging occasions by using the identifier and the coefficient and transmitting the paging instances over a first channel at the transmission times of the paging instances for each of the paging occasions so that the UEs recognize presence/absence of the paging information; Kim, [0042] discloses UEs desiring to receive the service analyze a 0th paging instance of a system frame corresponding to a paging occasion of PICH and if the 0th paging instance is set to “1”, the UEs receiving paging messages of an associated S-CCPCH frame and determine whether there is any paging messages for the UEs and if the 0th paging instance is set to “0”, a corresponding UE waits until the next paging occasion and then performs the process of analyzing again the 0th paging instance of the system frame; Kim, [0028] discloses the UE monitors a paging indicator channel PICH to determine whether a service is paged and the UE monitors the PICH every set cycle calculated using the DRX coefficient; Kim, [0032] discloses the paging occasion is transmitted along the UEs DRX cycle or may be transmitted using a cycle of a general paging indicator channel; Kim, [0013] discloses it is an object of the invention to provide a paging apparatus and method for minimizing power consumption of a UE).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Wang to incorporate the teachings of Kim for the purpose of providing the system with a means to allow the UEs to recognize the presence / absence of paging information in order to minimize power consumption (Kim, [0013] & [0015]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of transmitting a notification to the UE that indicates whether to read or skip a paging occasion as taught by Wang) with another known element and comparable device utilizing a known technique (i.e. performing a process of transmitting a notification to the UE that indicates whether to read or skip a paging occasion, wherein the notification includes an indication that there is a presence or absence of paging information as taught by Kim) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of transmitting a notification to the UE that indicates whether to read or skip a paging occasion (i.e. as taught by Wang & Kim) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  
Regarding claim 30, Wang in view of Kim discloses:
The method as in claim 29, wherein the paging occasion is a time slot of the wireless paging channel transmitted from the second wireless network to the mobile communication device, the paging occasion assigned to the mobile communication device (Wang, [0130] discloses converting the paging occasion of network B into a network A frame reference and / or timing reference taking into account frame timing offset that may be expressed in time slot level granularity; Wang, [0112] discloses network A may indicate to the WTRU after determining the network B paging occasions for the WTRU a subset of these paging occasions that the WTRU may be allowed to use for monitoring paging occasions on network B; Wang, [0160] discloses the WTRU paging occasions such as paging frames and/or paging subframes may be WTRU-ID dependent).


Claim 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Patent Publication 2013/0303203 herein after referenced as Wang) in view of Lee et al. (US Patent Publication 2018/0317198 herein after referenced as Lee).  

Regarding claim 9 and claim 19, Wang discloses:
The method as in claim 1 and The system as in claim 11, wherein the communications include a first paging notification generated by the first wireless network,(Wang, [0177] discloses in some embodiments, the RAN may notify the WTRU of which Paging Occasion Id the subsequent single occasion paging may utilize so that the WTRU may make paging occasion determinations based on the selected identifier).  
Wang discloses indicating the paging occasions of the second network that the mobile device is to monitor but fails to disclose the notification is included in a downlink control channel message and therefore fails to disclose “the first paging notification included in a data field of a downlink control channel message from the first wireless network to the mobile communication device.”  
In a related field of endeavor, Lee discloses:
the first paging notification included in a data field of a downlink control channel message from the first wireless network to the mobile communication device (Lee, [0090] discloses a WTRU may monitor M-PDCCH in a PO or each of its POs if the DCI in the M-PDCCH, indicates the scheduling of an associated PDSCH for the paging message and the WTRU may receive the associated PDSCH to check if there may be a paging message targeted to the WTRU; Lee, [0068] discloses a WTRU may monitor a PDCCH for a DL control information DCI; Lee, [0058] discloses the term physical downlink control channel PDCCH; Lee, [0134] discloses an indication for monitoring such as a monitoring indicator of one or more of PO types may be transmitted in a DCI in common search space; Lee, [0170]-[0171] discloses a WTRU may determine its PH, PF and PO according to a set of rules and the WTRU may receive additional configuration or information to determine when to monitor or skip monitoring for paging and discloses at least some of the configuration or information may be provided from an MME via an eNode-B and a WTRU may monitor for paging in the PFs or its PW in one PH per I-eDRX cycle and in one example a WTRU may be configured to skip its PH in one or more I-eDRX cycles and/or to skip one or more PFs in its PW; Lee, [0203] discloses the information type for the DCI may be determined based on a flag field in the DCI).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Wang to incorporate the teachings of Lee for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of transmitting a notification to the UE that indicates whether to read or skip a paging occasion as taught by Wang) with another known element and comparable device utilizing a known technique (i.e. performing a process of transmitting a notification to the UE that indicates whether to read or skip a paging occasion, wherein the notification includes a field in a downlink control message that indicates how many occurrences to skip as taught by Lee) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of transmitting a notification to the UE that indicates whether to read or skip a paging occasion (i.e. as taught by Wang & Lee) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  
Regarding claim 10 and claim 20, Wang discloses:
The method as in claim 1 (see claim 1) and The system as in claim 11 (see claim 11).  Wang discloses indicating the paging occasions of the second network that the mobile device is to monitor but fails to disclose the notification includes how many occurrences that the paging notifications are not scheduled and therefore fails to disclose “wherein a data field of the communications indicates how many occurrences that the second paging notifications are not scheduled for transmission from the second wireless network.”  
In a related field of endeavor, Lee discloses:
wherein a data field of the communications indicates how many occurrences that the second paging notifications are not scheduled for transmission from the second wireless network (Lee, [0170]-[0171] discloses a WTRU may determine its PH, PF and PO according to a set of rules and the WTRU may receive additional configuration or information to determine when to monitor or skip monitoring for paging and discloses at least some of the configuration or information may be provided from an MME via an eNode-B and a WTRU may monitor for paging in the PFs or its PW in one PH per I-eDRX cycle and in one example a WTRU may be configured to skip its PH in one or more I-eDRX cycles and/or to skip one or more PFs in its PW; Lee, [0203] discloses the information type for the DCI may be determined based on a flag field in the DCI; Lee, [0090] discloses a WTRU may monitor M-PDCCH in a PO or each of its POs if the DCI in the M-PDCCH, indicates the scheduling of an associated PDSCH for the paging message and the WTRU may receive the associated PDSCH to check if there may be a paging message targeted to the WTRU; Lee, [0068] discloses a WTRU may monitor a PDCCH for a DL control information DCI; Lee, [0058] discloses the term physical downlink control channel PDCCH; Lee, [0134] discloses an indication for monitoring such as a monitoring indicator of one or more of PO types may be transmitted in a DCI in common search space).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Wang to incorporate the teachings of Lee for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of transmitting a notification to the UE that indicates whether to read or skip a paging occasion as taught by Wang) with another known element and comparable device utilizing a known technique (i.e. performing a process of transmitting a notification to the UE that indicates whether to read or skip a paging occasion, wherein the notification includes a field in a downlink control message that indicates how many occurrences to skip as taught by Lee) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of transmitting a notification to the UE that indicates whether to read or skip a paging occasion (i.e. as taught by Wang & Lee) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  


Claim 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Patent Publication 2013/0303203 herein after referenced as Wang) in view of Kwak et al. (US Patent Publication 2005/0233732 herein after referenced as Kwak).  

Regarding claim 23, Wang discloses:
The method as in claim 1, wherein the communications include (Wang, [0112] discloses network A may indicate to the WTRU after determining the network B paging occasions for the WTRU a subset of these paging occasions that the WTRU may be allowed to use for monitoring paging occasions on network B; Wang, [0116] discloses if network B may determine to use a longer paging DRX cycle length while the WTRU may be active with network A, network A may notify the WTRU of the new cycle length; Wang, [0171] discloses the network may send multiple paging records such as one for each active SIM IMSI to the same multi-SIM multi-Standby WTRU in a paging message on a paging occasion).
Wang discloses indicating the paging occasions of the second network that the mobile device is to monitor but fails to disclose that said indication comprises a multi-bit value and therefore fails to disclose “a multiple-bit value indicating the schedule of second paging notifications”.
	In a related field of endeavor, Kwak discloses:
a multiple-bit value indicating the schedule of second paging notifications (Kwak, [0080] discloses a bitmap with as many bits as indicated is made by allocating one bit to each of the paging group wherein if a bit in the bitmap is set to 0, an NI corresponding to the bit is not transmitted, if the bit is set to 1, the NI is repeatedly transmitted for a predetermined paging duration; Kwak, [0035] discloses a UE receives from a Node B identification information identifying a physical channel established by the Node B and an NI indicating the presence or absence of paging for the broadcasting service).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Wang to incorporate the teachings of Kwak for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of transmitting a message to the UE that indicates the presence of paging notification as taught by Wang) with another known element and comparable device utilizing a known technique (i.e. performing a process of transmitting a message to the UE that indicates the presence of paging notification, wherein the message is a multi-bit value as taught by Kwak) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of transmitting a message to the UE that indicates the presence of paging notification (i.e. as taught by Wang & Kwak) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  
Regarding claim 24, Wang in view of Kwak discloses:
The method as in claim 23, wherein the multiple-bit value maps to a command for receiving the second paging notifications at the mobile communication device (Kwak, [0080] discloses a bitmap with as many bits as indicated is made by allocating one bit to each of the paging group wherein if a bit in the bitmap is set to 0, an NI corresponding to the bit is not transmitted, if the bit is set to 1, the NI is repeatedly transmitted for a predetermined paging duration; Kwak, [0035] discloses a UE receives from a Node B identification information identifying a physical channel established by the Node B and an NI indicating the presence or absence of paging for the broadcasting service).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645